 

Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDMENT NO. 1 TO THE CUSTODY AGREEMENT

 

This Amendment No. 1 to the Custody Agreement, dated as of August 13, 2012 (this
“Amendment”), is made and entered into as of July 23, 2015 by and among Business
Development Corporation of America, a Maryland corporation (the “Company”) and
U.S. Bank National Association, as custodian, a national banking association
organized and existing under the laws of the United States of America (the
“Custodian”).

 

RECITALS

 

WHEREAS, the Company and the Custodian are parties to the Custody Agreement,
dated as of August 13, 2012 (the “Agreement”); and

 

WHERAS, the Company and the Custodian desire to amend the Agreement as set forth
in greater detail below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Company and the Custodian for themselves
and their respective successors and permitted assigns, hereby agree as follows:

 

1. Section 8.1 of the Agreement is hereby amended and replaced in its entirety
with the following:

 

8.1 Fees. The Custodian shall be entitled to compensation for its services as
follows. Prior to the date Business Development Corporation of America II (“BDCA
II”) meets its “minimum offering requirement” (as that term is used in BDCA II’s
prospectus dated September 8, 2014 as filed with the U.S. Securities and
Exchange Commission), the Custodian shall be compensated for providing the
services set forth in this Agreement in accordance with the terms of that
certain fee letter dated May 23, 2012 between the Company and the Custodian. One
BDCA II has met its minimum offering requirement, the Custodian shall be
compensated for providing the services in accordance with the terms of that
certain fee letter dated October 3, 2014, between the Company and the Custodian.

 

2. Governing Law. This Amendment shall be construed, and the provisions thereof
interpreted under and in accordance with and governed by the laws of The
Commonwealth of Massachusetts for all purposes (without regard to its choice of
law provisions); except to the extent such laws are inconsistent with federal
securities laws, including the 1940 Act, in which case such federal securities
laws shall govern.

 

3. Counterparts. This Amendment may be executed (including by facsimile
transmission with counterpart pages) in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both Parties
need not sign the same counterpart.

 

[Signature page follows]

 

 

 

 

EXECUTION VERSION

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first above written. 

 

 

 



  COMPANY:             Business Development Corporation of America              
  By: /s/ Peter M. Budko     Name: Peter M. Budko     Title: Chairman and Chief
Executive Officer             CUSTODIAN:             U.S. Bank National
Association                 By: /s/ Jeffrey B. Stone     Name: Jeffrey B. Stone
    Title: Vice President  



  



 

 

 

 